Sup. Ct. Ill. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari denied, it appearing that the judgment below rests on an adequate state ground. Mr. Justice Stewart and Mr. Justice Marshall would deny petition without explanation.
Mr. Justice Stevens.
The Court’s occasional practice of explaining its denials of certiorari, see, e. g., Michigan v. Allensworth, ante, p. 933; Illinois v. Pendleton, ante, p. 956; Illinois v. Garlick, 434 U. S. 988 (1977), is, I believe, inconsistent with the rule that such denials have no precedential value. Since I regard that rule as an important aspect of our practice, I do not join the Court’s explanation in this case.